Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019, 12/16/2021, 02/10/2021, 02/22/2021, 05/14/2021 were filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Erwin Wesley S (US patent No. 2,599,705, hereby referred as Wesley).
Regarding claim 1, 
Wesley discloses;
A vehicular antenna device comprising (the antenna device of figure 5): 
a directional antenna which radiates radio waves in a predetermined direction (antenna 42. See col. 1, lines 36-54); and 
a radio wave diffusion structure installed vertically above the directional antenna to reflect the radio waves radiated upwards from the directional antenna in a lateral direction for omnidirectional spreading, wherein the radio wave diffusion structure has a reciprocal cone shape with a base facing upwards and an apex facing the directional antenna (radio wave diffusion structure 48 which has a reciprocal cone shape with apex facing antenna 42 and a base facing upward. The radio waves of the antenna 42 will be reflected by 48 as shown in the figure. See col. 1, lines 36-54 and col. 3, line 45-col. 4, line 5).  

Regarding claim 5, 
Wesley discloses (figure 5);
Wherein a vertical direction distance h between the apex of the radio wave diffusion structure and the directional antenna satisfies the following Equation 2, when a magnitude of wavelength of the radiated radio waves is ƛ: [Equation 2] 0< h ≤ 2ƛ (the distance between apex of radio wave diffusion structure 48 and the directional antenna 42 satisfies 0< h ≤ 2ƛ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin Wesley S (US patent No. 2,599,705, hereby referred as Wesley) in view of Waddoup et al. (GB2155245, hereby referred as Waddoup).
Regarding claim 2, 
Wesley does not disclose;
Wherein the directional antenna is an array antenna having an upward directionality, the array antenna including a plurality of unit antenna elements arranged upwards.  

However, Waddoup teaches;
Wherein the directional antenna is an array antenna having an upward directionality, the array antenna including a plurality of unit antenna elements arranged upwards (see figure 17 for teaching an array of antenna and a cone shaped reflector for reflecting radio waves of the array antenna).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the directional antenna is an array antenna having an upward directionality, the array antenna including a plurality of unit antenna elements arranged upwards, as taught by Waddoup, into Wesley in order to substitute one known element for another to obtain predictable result which is providing a better antenna performance such as directionality and gain. 

Claims 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin Wesley S (US patent No. 2,599,705, hereby referred as Wesley) in view of Fumiaki et al. (JPS63131602, hereby referred as Fumiaki).
Regarding claim 3, 
Wesley does not disclose;
Wherein the radio wave diffusion structure has an inwardly curved lateral surface in vertical cross section. 

However, Fumiaki teaches;
Wherein the radio wave diffusion structure has an inwardly curved lateral surface in vertical cross section (figure 1, the cone shape radio wave diffusion structure 25 with inwardly curved lateral surface 24).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radio wave diffusion structure has an inwardly curved lateral surface in vertical cross section, as taught by Fumiaki, into Wesley in order to substitute one known element for another to obtain predictable result which is to have a curved face is formed to be a shape where the angle of the ultrahigh frequency radiator of the tangent plane with respect to the prolonged line of the center axis is increased as the distance between said contact and the center axis prolonged line is increased. Thus, a microwave signal is reflected within a prescribed horizontal plane by the rotary curved face in 360° non-directivity and the attenuation of the microwave signal due to rain or snow is minimized.
Regarding claim 4, 
Wesley does not disclose;
Wherein a lateral surface of the radio wave diffusion structure is inwardly curved at a constant radius of curvature R in vertical cross section, and a magnitude of the radius of curvature R satisfies the following Equation 1 when a magnitude of wavelength of the radiated radio waves is ƛ: [Equation 1] Пƛ<R<20ƛ.

However, Fumiaki teaches;
Wherein a lateral surface of the radio wave diffusion structure is inwardly curved at a constant radius of curvature R in vertical cross section, and a magnitude of the radius of curvature R satisfies the following Equation 1 when a magnitude of wavelength of the radiated radio waves is ƛ: [Equation 1] Пƛ<R<20ƛ (figure 1, the cone shape radio wave diffusion structure 25 with inwardly curved lateral surface 24 with radius of curvature R in vertical cross section. A magnitude of the radius of curvature R satisfies the following Пƛ<R<20ƛ when a magnitude of wavelength of the radiated radio waves is ƛ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a lateral surface of the radio wave diffusion structure is inwardly curved at a constant radius of curvature R in vertical cross section, and a magnitude of the radius of curvature R satisfies the Пƛ<R<20ƛ when a magnitude of wavelength of the radiated radio waves is ƛ, as taught by Fumiaki, into Wesley in order to substitute one known element for another to obtain predictable result which is to have a curved face is formed to be a shape where the angle of the ultrahigh frequency radiator of the tangent plane with respect to the prolonged line of the center axis is increased as the distance between said contact and the center axis prolonged line is increased. Thus, a microwave signal is reflected within a prescribed horizontal plane by the rotary curved face in 360° non-directivity and the attenuation of the microwave signal due to rain or snow is minimized.

Regarding claim 6, 
Wesley does not disclose;
A dome structure which covers a space above the directional antenna, and in which the radio wave diffusion structure is installed on an inner surface.  

However, Fumiaki teaches (figure 1);
A dome structure which covers a space above the directional antenna (dome structure 20 above antenna 16), and in which the radio wave diffusion structure is installed on an inner surface (radio wave diffusion structure 25 installed on an inner surface of the dome 20).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate dome structure which covers a space above the directional antenna, and in which the radio wave diffusion structure is installed on an inner surface, as taught by Fumiaki, into Wesley in order to provide protection for the antenna and the radio wave diffusion structure. 
Regarding claim 7, 
Wesley does not disclose;
A base plate which is coupled to a lower surface of the directional antenna to support the directional antenna.  

However, Fumiaki teaches (figure 1);
A base plate which is coupled to a lower surface of the directional antenna to support the directional antenna (base plate 12/13).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate base plate which is coupled to a lower surface of the directional antenna to support the directional antenna, as taught by Fumiaki, into Wesley in order to provide support for the antenna, the dome and the radio wave diffusion structure. 

Regarding claim 8, 
Wesley does not disclose;
Wherein the base plate is coupled to a lower edge of the dome structure to support the dome structure.

However, Fumiaki teaches (figure 1);
Wherein the base plate is coupled to a lower edge of the dome structure to support the dome structure (base plate 12/13 coupled to lower edge of the dome 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the base plate is coupled to a lower edge of the dome structure to support the dome structure, as taught by Fumiaki, into Wesley in order to provide support for the antenna, the dome and the radio wave diffusion structure. 

Regarding claim 9, 
Wesley does not disclose;
Wherein the base plate includes a coupling part which is coupled with a roof outer panel of a vehicle.   

However, Fumiaki teaches (figure 1);
Wherein the base plate includes a coupling part which is coupled with a roof outer panel of a vehicle (base plate 12/13 includes coupling part 14 and coupled with a roof of a vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the base plate includes a coupling part which is coupled with a roof outer panel of a vehicle, as taught by Fumiaki, into Wesley in order to provide support for the antenna, the dome and the radio wave diffusion structure. 
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson et al. US Patent No. 6,084552, Waddoup et al. US patent No. 4,672,387, Ley US 2014/0118220, each alone, discloses,  A vehicular antenna device comprising: a directional antenna which radiates radio waves in a predetermined direction; and a radio wave diffusion structure installed vertically above the directional antenna to reflect the radio waves radiated upwards from the directional antenna in a lateral direction for omnidirectional spreading, wherein the radio wave diffusion structure has a reciprocal cone shape with a base facing upwards and an apex facing the directional antenna. 
Francois et al. FR 2334216, Izuru et al. JP2000353914, Yasuhiro et al. JP2011015203, Asano et al. JPH05114816, each alone, discloses a directional antenna which radiates radio waves in a predetermined direction; and a radio wave diffusion structure installed vertically above the directional antenna to reflect the radio waves radiated upwards from the directional antenna in a lateral direction for omnidirectional spreading, wherein the radio wave diffusion structure has a reciprocal cone shape with a base facing upwards and an apex facing the directional antenna. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845